Title: To James Madison from Tobias Lear, 17 August 1801
From: Lear, Tobias
To: Madison, James


					
						No. 6.
						Sir.
						Cape François, August 17th: 1801
					
					This will be handed to you by Dr. Stevens, who 

embarks tomorrow, with his family, on board the Brig 

Amphitrite for Philadelphia.  As Dr. Stevens intends going on 

to the seat of Government immediately on his arrival, I shall 

say but little more in this letter than to refer to him for the 

detail of the present state of things here.
					In my letter of the 27th. ultimo I mentioned that the 

official Conduct of Dr. Stevens in this Island, so far as I could 

learn, and observe, has been faithful and beneficial to the 

Commerce of the United States.  I have yet had no cause to 

change the opinion I had then formed; and I have but little 

doubt of his being able to do away any calumnies which have 

been cast upon him in the execution of the duties of his Office. 

 That he has not accumulated the fortune which it was 

reported he had acquired, I beleive is certain.  He has been in 

a manner obliged to live at a very great expence.  His 

bounty to the distressed Inhabitants of this Island has been 

extensive—and I have reason to beleive that he has suffered 

heavy losses in his dealings with persons here.  From this 

latter cause he may speak with more asperity of things here 

than they deserve; but I have no doubt but he will speak as 

he feels and thinks.  He tells me that to our Government he 

shall give a faithful and true Statement of affairs in this 

Island; but that he Shall, on no account, speak harshly of the 

ruling powers here to other persons.  I have received from 

him a Copy of the Convention between Genl. Maitland, Genl. 

Toussaint &c. and of Genl. Maitlands Instructions to Colo. 

Grant.  And I shall this day receive a statement of the steps 

which have been taken to recover the claims which Am. 

Citizens have upon the Government here, and of the 

correspondence on the subject.  These, together with the 

correspondence which I mentioned to have received, 

respecting the regulations of commerce, will, I presume, 

comprehend all the public documents of any importance which 

he may have.
					The Governor has not been in this place since I had 

the honor of writing to you last.  Every thing remains tranquil 

here at present, and there appears to be no immediate 

prospect of any convulsion.  The Organic laws, for carrying 

into effect the Constitution (which I had the honor to forward 

to you) will be published in a few days, when I shall send you 

a copy of them.  It is possible that Dr. Stevens may obtain a 

Copy before he sails.
					I have as yet heard nothing directly from Mr. Corbet 

the British Agent, who has been in Port Republican for some 

weeks past.  I know that he is acquainted with my being here, 

and I shall therefore leave it to himself to make advances, if 

he has anything to communicate respecting the affairs of this 

Island.
					I have not received from the Governor any passports 

with the signature of the British Agent, but he has delivered to 

me some with his own signature, requesting that I would add 

the note which you will see in the enclosed passport, and also 

give my own passport on the back.
					I received a letter from Mr. Dandridge a few days 

ago, dated the 23d. of July, in which he mentiones that the 

British capture such Am. Vessels as they meet with on the 

South side of the Island, and think valuable enough to be an 

object for them.  Several valuable Cargoes from Aux Cayes 

have lately been carried into Jamaica.  I have not heard of any 

captures having been made within the limits  agreed 

upon, vizt. from Monte-Christ to Petit Goave.  And no 

interruptions have lately been given to our Vessels between 

the U. S. and this place that have come to my knowledge.
					I have heard of no instance of piratical aggression, 

save the one mentioned in my last.
					The number of Vessels from the United States, 

which have crowded into this port since I have been here (84 

sail) has reduced the price of all Articles of import, and raised 

that of colonial produce.  The shippers will make bad voyages; 

but I hope they will not therefore be discouraged from sending 

their Vessels again; for they may be assured, that such is the 

attention now paid to the cultivation of the Island beyond 

what it has been for some years past, that the produce will be 

very considerable and I have no doubt much lower than in any 

other Island in the W. I.  Of the produce of the Island, the 

Imports & Exports, for some years past, Dr. Stevens can give 

an accurate account.
					Enclosed is another Copy of the Constitution—the 

form of a Coasting passport—and a duplicate of my letter No. 

5.  With the highest respect & most sincere Attachment I have 

the honor to be, Sir, Your most Obedt. Hble. Servant
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
